DETAILED ACTION
This Office Action is in response to a Non-Final, filed on 02/01/2022. Claims 1-25 are presented for examination consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The Examiner disagrees with arguments presented by the Applicant (filed on 02/01/2022) concerning the reference of Yoichiro #1 and Yoichiro #2 not being analogous art. The Examiner agrees with the Applicant’s Arguments that MPEP § 2141.01(a) establishes that a reference is analogous art if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). However, the reference of Yoichiro #1 and Yoichiro #2 is establishing analogous art by dealing with the same problem faced by the Applicant in ¶[0025-0026] of the PgPub, namely “adhesion to the resin”. Where the Examiner disagrees with the Applicant’s arguments indicating that the Applicant’s problem is “how to reduce the separation and cracking of a filling resin from an inner surface of an outer case of the film capacitor” in relation to what is analogous art. In fact, the Applicant never indicates “cracking” in the specifications.
nd  Non-Final will be ensued in this office action to clarify the issues addressed by the Applicant’s Argument (filed on 02/01/2022) and establishing analogous art in addressing the Applicant’s problem in the specifications of a filling resin establishing adhesion to metal or other resin layer.
Therefore, Applicant's Arguments (filed 02/01/2022) to the rejection of claims 1 and 15 based on 103 has been fully considered but are moot in view of new grounds of second Non-Final rejection. 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 2, 3, 4, 5, 6, 8, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (US 2006/0104006 A1 and Saito hereinafter) in view of Toru et al. (JP2007290380A and Toru hereinafter).
Regarding claim 1, Saito discloses a film capacitor (Figs. 1A-1B and abstract & ¶[0027] show and indicates a film capacitor) comprising: a capacitor element having a metallized film including a resin film and a metal layer on a surface of the resin film (item 1 of Figs. 1A-1B and ¶[0027] show and indicates capacitor element 1 having a metallized film including a resin film {polypropylene film} and a metal layer {vapor deposition aluminum metal} on a surface of the resin film); an outer case that houses the capacitor element (item 8 of Figs. 1A-1B and ¶[0032] show and indicates outer case 8 that houses capacitor element 1); and a filling resin that fills a space between the capacitor element and the outer case (item 7 of Figs. 1A-1B and ¶[0059] show and indicates filling resin 7 {second epoxy resin composition} that fills a space between capacitor element 1 and outer case 8), wherein a surface of an inner surface of the outer case in contact with the filling resin (Figs. 1A-1B and ¶[0027_ 0032 & 0059] shows and indicates where surface of an inner surface of outer case 8 is in contact with filling resin 7).
Saito discloses the claimed invention except a surface free energy of a surface is 44 mN/m or less.
Toru discloses a surface free energy of a surface is 44 mN/m or less (Abstract & claim 1 & ¶[0057 & 0062] from the Espacenet Translation indicates a surface free energy [wetting tension] of a surface is 44 mN/m or less {wetting tension of the polypropylene film is about 37 to 50 mN/m, indicated in ¶[0057]; where polypropylene film made of a polypropylene resin composes a metallized biaxially oriented polypropylene film having a metallized layer provided on the surface of a biaxially oriented polypropylene film, indicated in the abstract and claim 1}; therefore, film capacitor of Saito will have a surface free energy in the inner surface of the outer case of metal, or PPS, or metallized polypropylene film with the filling polypropylene resin of 44 mN/m or less by incorporating the surface free energy between the polypropylene film and metal of Toru). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a surface free energy of a surface is 44 mN/m or less into the structure of Saito. One would have been motivated in the film capacitor of Saito and have the surface free energy of the surface be 44 mN/m or less in order to provide excellent adhesiveness between the filling resin [polypropylene film] and the metal, as indicated by Toru in ¶[0057], in the film capacitor of Saito.

Regarding claim 2, modified Saito discloses a film capacitor, wherein the surface free energy is 34 mN/m or less (Toru: ¶[0057] from the Espacenet Translation indicates where a surface free energy is 34 mN/m or less {wetting tension of the polypropylene film is about 37 to 50 mN/m}).

Regarding claim 3, modified Saito discloses a film capacitor, wherein the surface free energy is 25 mN/m to 44 mN/m (Toru: ¶[0057] from the Espacenet Translation indicates where the surface free energy is 25 mN/m to 44 mN/m {wetting tension of the polypropylene film is about 37 to 50 mN/m}).

Regarding claim 4, modified Saito discloses  a film capacitor, wherein a difference in coefficient of linear expansion between the outer case and the filling resin is 11 ppm/°C or less (Saito: Figs. 1A-1B and ¶[0059] show and indicates where the difference in coefficient of linear expansion between outer case 8 and the filling resin 7 is 11 ppm/°C or less {coefficient of linear expansion is in a range of 10 to 30 ppm/K; where ppm/K or ppm/°C is a relative measurement that only cares about changes in temperature, consequently in that case, the 273.15 term appears twice, once for K and once for °C so it subtracts itself out of the equation, thus 10 to 30 ppm/K = 10 to 30 ppm/°C}).

Regarding claim 5, modified Saito discloses a film capacitor, wherein the difference in coefficient of linear expansion is more than 0 ppm/° C (Saito: Figs. 1A-1B and ¶[0059] show and indicates where wherein the difference in coefficient of linear expansion is more than 0 ppm/° C {coefficient of linear expansion is in a range of 10 to 30 ppm/°C}).

Regarding claim 6, modified Saito discloses a film capacitor, wherein the outer case is made of a resin composition (Saito: Figs. 1A-1B and ¶[0032] show and indicates outer case 8 is made of a resin composition {polyphenylene sulfide [PPS]}).

	Regarding claim 8, modified Saito discloses a film capacitor, wherein the resin composition contains polyphenylene sulfide (Saito: Figs. 1A-1B and ¶[0032] show and indicates outer case 8 is made of a resin composition containing polyphenylene sulfide [PPS])	.

	Regarding claim 13, modified Saito discloses a film capacitor, wherein the outer case is made of a metal or an alloy (Saito: Figs. 1A-1B and ¶[0051] show and indicates outer case 8 can be made of aluminum and other metals).
	In addition, the Applicant has not disclosed that having the outer case be made of a metal or an alloy solves any stated problems or provides any unexpected results. As such, the Examiner considers this limitation to be a design choice. Therefore, it would have been obvious as matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to have the outer case be made of a metal or an alloy, as shown by Saito, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Regarding claim 14, modified Saito discloses a film capacitor, wherein the filling resin contains an epoxy resin (Saito: Figs. 1A-1B and ¶[0031 & 0051] shows and indicates filling resin 7 contains epoxy resin).

Claims 7, 9, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Saito in view of Toru, as detailed in the rejection of claims 6 and 1 above, and in further view of Jie (CN107400361A and Jie hereinafter).
Regarding claim 7, modified Saito discloses a film capacitor, wherein the resin composition (Saito: Figs. 1A-1B and ¶[0032] show and indicates outer case 8 is made of a resin composition). 
However, Saito and Toru do not disclose a resin composition contains a liquid crystal polymer.
Jie discloses a resin composition contains a liquid crystal polymer (abstract and claim 1 from the Espacenet Translation indicates a resin composition that contains a liquid crystal polymer [LCP]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a resin composition contains a liquid crystal polymer into the structure of modified Saito. One would have been motivated in the film capacitor of modified Saito and have the resin composition contains liquid crystal polymer in order to provide a polymer composite material which has better properties such as strength, toughness, wear and weather resistance to be used in housing, as indicated by Jie in the abstract and ¶[0007], in the film capacitor of modified Saito.
In addition, the Applicant has not disclosed that having the resin composition containing liquid crystal polymer solves any stated problems or provides any unexpected results. As such, the Examiner considers this limitation to be a design choice. Therefore, it would have been obvious as matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to have the resin composition contain liquid crystal polymer, as shown by Jie, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Regarding claim 9, modified Saito discloses a film capacitor, wherein the resin composition further contains an inorganic filler, and an amount of the inorganic filler in the resin composition is 54 wt % or less (Jie: abstract and claim 1 from the Espacenet Translation indicates where the resin composition further contains an inorganic filler, and an amount of the inorganic filler in the resin composition is 54 wt % or less {10-40 parts of glass fiber}).

Regarding claim 11, modified Saito discloses a film capacitor, wherein the amount of the inorganic filler in the resin composition is 30 wt % to 54 wt % (Jie: abstract and claim 1 from the Espacenet Translation indicates where the amount of the inorganic filler in the resin composition is 30 wt % to 54 wt %s {10-40 parts of glass fibers}).

Regarding claim 12, modified Saito discloses a film capacitor, wherein the inorganic filler contains a glass filler as a main component thereof (Jie: abstract and claim 1 from the Espacenet Translation indicates where the inorganic filler contains a glass filler as a main component {10-40 parts of glass fibers}).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Saito in view of Toru, as detailed in the rejection of claims 8, 6, and 1 above, and in further view of Jie.
Regarding claim 10, modified Saito discloses the claimed invention except wherein the resin composition further contains an inorganic filler, and an amount of the inorganic filler in the resin composition is 60 wt % or less.
Jie discloses wherein the resin composition further contains an inorganic filler, and an amount of the inorganic filler in the resin composition is 60 wt % or less (abstract and claim 1 from the Espacenet Translation indicates where the resin composition further contains an inorganic filler, and an amount of the inorganic filler in the resin composition is 60 wt % or less {10-40 parts of glass fiber}).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the resin composition further contains an inorganic filler, and an amount of the inorganic filler in the resin composition is 60 wt % or less into the structure of modified Saito. One would have been motivated in the film capacitor of modified Saito and have the resin composition containing an inorganic filler in the resin composition be 60 wt % or less in order to provide a polymer composite material which has better properties such as strength, toughness, wear and weather resistance to be used in housing, as indicated by Jie in the abstract and ¶[0007], in the film capacitor of modified Saito.

Examiner’s Note
One skilled in arts to would look at the appropriate cooperative (CPC) classification to determined enhance mechanical properties in resins to be used as capacitor outer case. CPC Inventive classifications (CPCI) for this application C8K13/04, C08K5/13, and C08K7/14 concurs with the C-sets from the reference of Jie (CN107400361A), as indicated in Espacenet.


Claims 15, 16, 17, 18, 20, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Saito in view of Toru.
Regarding claim 15, Saito discloses an outer case of a film capacitor (item 8 of Figs. 1A-1B and ¶[0032] show and indicates outer case 8), the outer case constructed to house a capacitor element having a metallized film including a resin film and a metal layer on a surface of the resin film (item 1 of Figs. 1A-1B and ¶[0027] show and indicates outer case 8 constructed to house capacitor element 1 having a metallized film including a resin film {polypropylene film} and a metal layer {vapor deposition aluminum metal} on a surface of the resin film), and to house a filling resin in a space between the capacitor element and the outer case (item 7 of Figs. 1A-1B and ¶[0059] show and indicates that outer case 8 houses filling resin 7 {second epoxy resin composition} a space between capacitor element 1 and outer case 8), wherein a surface of an inner surface of the outer case (Figs. 1A-1B and ¶[0027_ 0032 & 0059] show and indicates where surface of an inner surface of outer case 8).
Saito discloses the claimed invention except a surface free energy of a surface is 44 mN/m or less.
Toru discloses a surface free energy of a surface is 44 mN/m or less (Abstract & claim 1 & ¶[0057 & 0062] from the Espacenet Translation indicates a surface free energy [wetting tension] of a surface is 44 mN/m or less {wetting tension of the polypropylene film is about 37 to 50 mN/m, indicated in ¶[0057]; where polypropylene film made of a polypropylene resin composes a metallized biaxially oriented polypropylene film having a metallized layer provided on the surface of a biaxially oriented polypropylene film, indicated in the abstract and claim 1}; therefore, the outer case of a film capacitor of Saito will have a surface free energy in the inner surface of the outer case of metal, or PPS, or metallized polypropylene film with the filling polypropylene resin of 44 mN/m or less by incorporating the surface free energy between the polypropylene film and metal of Toru). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a surface free energy of a surface is 44 mN/m or less into the structure of Saito. One would have been motivated in the outer case of a film capacitor of Saito and have the surface free energy of the surface be 44 mN/m or less in order to provide excellent adhesiveness between the filling resin [polypropylene film] and the metal, as indicated by Toru in ¶[0057], in the outer case of a film capacitor of Saito.

Regarding claim 16, modified Saito discloses an outer case of film capacitor, wherein the surface free energy is 34 mN/m or less (Toru: ¶[0057] from the Espacenet Translation indicates where a surface free energy is 34 mN/m or less {wetting tension of the polypropylene film is about 37 to 50 mN/m}).

Regarding claim 17, modified Saito discloses an outer case of film capacitor outer case of a film capacitor, wherein the surface free energy is 25 mN/m to 44 mN/m (Toru: ¶[0057] from the Espacenet Translation indicates where the surface free energy is 25 mN/m to 44 mN/m {wetting tension of the polypropylene film is about 37 to 50 mN/m}).

Regarding claim 18, modified Saito discloses an outer case of a film capacitor, wherein the outer case is made of a resin composition (Saito: Figs. 1A-1B and ¶[0032] show and indicates outer case 8 is made of a resin composition {polyphenylene sulfide [PPS]}).

	Regarding claim 20, modified Saito discloses an outer case of a film capacitor, wherein the resin composition contains polyphenylene sulfide (Saito: Figs. 1A-1B and ¶[0032] show and indicates outer case 8 is made of a resin composition containing polyphenylene sulfide [PPS])	.

	Regarding claim 25, modified Saito discloses an outer case of a film capacitor, wherein the outer case is made of a metal or an alloy (Saito: Figs. 1A-1B and ¶[0051] show and indicates outer case 8 can be made of aluminum and other metals).
	In addition, the Applicant has not disclosed that having the outer case be made of a metal or an alloy solves any stated problems or provides any unexpected results. As such, the Examiner considers this limitation to be a design choice. Therefore, it would have been obvious as matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to have the outer case be made of a metal or an alloy, as shown by Saito, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Claims 19, 21, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Saito in view of Toru, as detailed in the rejection of claims 18 and 15 above, and in further view of Jie.
Regarding claim 19, modified Saito discloses an outer case of a film capacitor, wherein the resin composition (Saito: Figs. 1A-1B and ¶[0032] show and indicates outer case 8 is made of a resin composition). 
However, Saito and Toru do not disclose a resin composition contains a liquid crystal polymer.
Jie discloses a resin composition contains a liquid crystal polymer (abstract and claim 1 from the Espacenet Translation indicates a resin composition that contains a liquid crystal polymer [LCP]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a resin composition contains a liquid crystal polymer into the structure of modified Saito. One would have been motivated in the outer case of a film capacitor of modified Saito and have the resin composition contains liquid crystal polymer in order to provide a polymer composite material which has better properties such as strength, toughness, wear and weather resistance to be used in housing, as indicated by Jie in the abstract and ¶[0007], in the outer case of a film capacitor of modified Saito.
In addition, the Applicant has not disclosed that having the resin composition containing liquid crystal polymer solves any stated problems or provides any unexpected results. As such, the Examiner considers this limitation to be a design choice. Therefore, it would have been obvious as matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to have the resin composition contain liquid crystal polymer, as shown by Jie, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Regarding claim 21, modified Saito discloses an outer case of a film capacitor, wherein the resin composition further contains an inorganic filler, and an amount of the inorganic filler in the resin composition is 54 wt % or less (Jie: abstract and claim 1 from the Espacenet Translation indicates where the resin composition further contains an inorganic filler, and an amount of the inorganic filler in the resin composition is 54 wt % or less {10-40 parts of glass fiber}).

Regarding claim 23, modified Saito discloses an outer case of a film capacitor, wherein the amount of the inorganic filler in the resin composition is 30 wt % to 54 wt % (Jie: abstract and claim 1 from the Espacenet Translation indicates where the amount of the inorganic filler in the resin composition is 30 wt % to 54 wt %s {10-40 parts of glass fibers}).

Regarding claim 24, modified Saito discloses an outer case of a film capacitor, wherein the inorganic filler contains a glass filler as a main component thereof (Jie: abstract and claim 1 from the Espacenet Translation indicates where the inorganic filler contains a glass filler as a main component {10-40 parts of glass fibers}).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Saito in view of Toru, as detailed in the rejection of claims 20, 18, and 15 above, and in further view of Jie.
Regarding claim 22, modified Saito discloses the claimed invention except wherein the resin composition further contains an inorganic filler, and an amount of the inorganic filler in the resin composition is 60 wt % or less.
Jie discloses wherein the resin composition further contains an inorganic filler, and an amount of the inorganic filler in the resin composition is 60 wt % or less (abstract and claim 1 from the Espacenet Translation indicates where the resin composition further contains an inorganic filler, and an amount of the inorganic filler in the resin composition is 60 wt % or less {10-40 parts of glass fiber}).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the resin composition further contains an inorganic filler, and an amount of the inorganic filler in the resin composition is 60 wt % or less into the structure of modified Saito. One would have been motivated in the outer case of a film capacitor of modified Saito and have the resin composition containing an inorganic filler in the resin composition be 60 wt % or less in order to provide a polymer composite material which has better properties such as strength, toughness, wear and weather resistance to be used in housing, as indicated by Jie in the abstract and ¶[0007], in the outer case of a film capacitor of modified Saito.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO J EGOAVIL whose telephone number is (571)270-1325. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUILLERMO J EGOAVIL/Examiner, Art Unit 2847                                                                                                                                                                                                                                                                                                                                                                                                                /TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847